                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                     Case No. 2:19-mj-22

                    Plaintiff,                Hon. Maarten Vermaat
                                              U.S. Magistrate Judge
      v.

RICHARD ERIC BURDEN,

                    Defendants.
                                          /

                                     ORDER

      Defendant appeared before the undersigned on October 7, 2019 for an initial

appearance on a felony complaint.

      The Government requested detention and pretrial services recommends the

same. Defendant was advised of his rights under the Bail Reform Act (BRA), and

knowingly and voluntarily waived his right to a detention hearing within the time

limits set forth in the BRA.

      For reasons stated on the record:

      IT IS HEREBY ORDERED that Defendant be detained pending further

proceedings in this matter.

      Defendant reserves the right to request a hearing on the issue of detention at

a later date.

      IT IS SO ORDERED.


Dated: October 7, 2019                    /s/ Maarten Vermaat
                                      MAARTEN VERMAAT
                                      U.S. MAGISTRATE JUDGE
